            Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 1 of 11




 1   DEBRA J. CARFORA
     JOHN THOMAS H. DO
 2   BRANDON N. ADKINS
 3   SIMI BHAT
     U.S. Department of Justice
 4   Environmental Defense Section
     P.O. Box 7611
 5   Washington, D.C. 20044
     Tel: (202) 514-2593
 6
     Fax: (202) 514-8865
 7   Email: john.do@usdoj.gov

 8   Attorneys for Defendants

 9

10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION

12
     FOOD & WATER WATCH, INC., et al.,
13
                                                        Case No. 3:17-cv-02162 EMC
14
                    Plaintiffs,
15                                                      EPA’s Opposition to Plaintiffs’ Motion
             v.
                                                        for Leave to Amend Their Complaint
16
                                                        with Supplemental Pleadings
17                                                      (ECF No. 279)
     UNITED STATES ENVIRONMENTAL
18   PROTECTION AGENCY, et al.,                         Date: April 22, 2021
                                                        Time: 1:30 pm
19                                                      Courtroom: Zoom webinar
20                  Defendants.
21

22

23

24

25

26

27

28

           EPA’s Opposition to Plaintiffs’ Motion to Amend Their Complaint with Supplemental Pleadings
                                                                         Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 2 of 11



 1                                              INTRODUCTION
 2           It has been four years since EPA issued the decision challenged in this case, one and a half
 3   years since the close of discovery, and nine months since trial. Plaintiffs’ belated motion to
 4   supplement their complaint under Rule 15(d) with new allegations about an existing standing
 5   declarant must be denied. The parties entered into an agreement to end discovery on standing
 6   “throughout this litigation,” and that agreement is embodied in a stipulation that this Court
 7   endorsed long ago. Order Granting Stipulation, ECF No. 102 at 2 (May 22, 2019). When Plaintiffs
 8   previously suggested they might try to introduce new standing evidence on existing plaintiffs, this
 9   Court foreclosed that option, stating: “I’m not going to allow any new evidence on standing. That
10   door is closed.” Hearing Tr. Aug. 6, 2020, 26:9-10.
11           Plaintiffs now seek to force that door open. Any supplementation of the record is
12   prejudicial to EPA, which has already devoted many years and resources to this litigation, despite
13   Plaintiffs’ failure to establish jurisdiction. Plaintiffs’ motion to supplement their complaint is
14   further prejudicial because Plaintiffs have included new allegations not only about a standing
15   declarant, but also about new draft scientific documents. If the Court were to allow the proposed
16   amendment, it would prompt another round of expert discovery and testimony and further delay
17   resolution of this case.
18           The most logical way to address all new developments is through a new petition to EPA,
19   and, if necessary, a new, streamlined case. A new petition would allow EPA to comprehensively
20   consider all the evidence, including the new evidence Plaintiffs seek to bring before the Court
21   now. This Court has already suggested that Plaintiffs “submit a new petition” to EPA and
22   recognized the value of EPA’s analysis of the entire body of science in response to a petition. Id.
23   27:16-17. Plaintiffs may obtain relief in response to their new petition without further judicial
24   review. And if EPA denies the petition, Plaintiffs could file a new case, for which their alleged
25   harm will not long post-date the new complaint.
26

27

28
                                                          1
                                EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                              Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 3 of 11



 1                                       STANDARD OF REVIEW
 2          Federal Rule of Civil Procedure 15(d) does not compel district courts to permit
 3   supplementation of complaints, but affords them discretion. Keith v. Volpe, 858 F. 2d 467, 476
 4   (9th Cir. 1988). The “absen[ce]” of “a showing of prejudice to the defendant” is critical to the
 5   exercise of that discretion. Id. at 475 (emphasis added); see also Eminence Capital, LLC v. Aspeon,
 6   Inc., 316 F.3d 1048 (9th Cir. 2003) (discussing Rule 15 policy generally and Rule 15(a)
 7   specifically in reflecting that “prejudice is the touchstone of the inquiry”). Other factors considered
 8   when reviewing Rule 15 motions are bad faith, undue delay, and the futility of adding the
 9   allegations. See Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). The standard for amendment
10   of the pleadings “becomes progressively more difficult” at each successive stage of litigation. Byrd
11   v. Guess, 137 F.3d 1126, 1131 (9th Cir. 1998) (affirming district court’s denial of motion to amend
12   pleadings to add a standing allegation pretrial).
13          A motion to supplement will be futile if Plaintiffs cannot prove the new allegations, such
14   as when Plaintiffs have agreed to a stipulation that precludes them from introducing evidence. To
15   overcome futility, the stipulation must be set aside. For the stipulation to be set aside, Plaintiffs
16   must show “manifest injustice” to themselves, lack of prejudice to the opposing party, and minimal
17   inconvenience to the Court. Seymour v. Summa Vista Cinema, Inc., 809 F.2d 1385, 1388 (9th Cir.
18   1987); see also Fed. R. Civ. P. 16(e) (final pretrial orders which “facilitate the admission of
19   evidence” may only be modified to “prevent manifest injustice”). Only in “exceptional
20   circumstances” will a court set aside a stipulation. U.S. Dep’t of Labor v. Kerr-McGee Chem.
21   Corp., 985 F.2d 577, 577 (9th Cir. 1993).
22                                              ARGUMENT
23          Plaintiffs’ motion to supplement their complaint post-trial should be denied for two
24   reasons. One, supplementation will be futile because Plaintiffs are precluded by stipulation from
25   introducing evidence to prove that they have standing. Though they argue that the Court can set
26   aside the stipulation, Plaintiffs do not meet any of the factors for voiding a stipulation. They will
27   not suffer manifest injustice, EPA will be prejudiced, and the Court will be inconvenienced. The
28
                                                        2
                              EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                            Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 4 of 11



 1   second reason for denying supplementation overlaps with the second and third factors for
 2   voiding a stipulation: additional piecemeal litigation will prejudice EPA and inconvenience the
 3   Court. The most efficient and sensible path forward is for Plaintiffs to submit a new petition to
 4   EPA under the Toxic Substances Control Act (“TSCA”) Section 21, 15 U.S.C. § 2620. If EPA
 5   denies the petition, Plaintiffs can bring a new case in which they can attempt to prove their
 6   standing unencumbered by stipulation, and in which all of the expert testimony will be based on
 7   a single body of evidence, not one that continues to evolve with every phase of the case.
 8
             I. Supplementing the Complaint Would Be Futile Because Standing Cannot Be
 9
                Cured.
10           Plaintiffs’ motion to supplement should be denied because it is futile. Nunes, 375 F.3d at
11   808. Before trial in this case, Plaintiffs agreed to a stipulation that precludes them from submitting
12   any further standing evidence, and that stipulation was endorsed by the Court. ECF No. 102 at 2
13   (“Stipulation”). The Stipulation provides that Plaintiffs are to “rely exclusively” on the
14   declarations and depositions already provided to the Court to establish the “factual basis” for
15   standing. Id. The Stipulation governs “the introduction of evidence in support of Plaintiffs’ claims
16   of standing throughout this litigation, including trial.” Id. (emphasis added). Under this Stipulation,
17   Plaintiffs were able to introduce facts that were considered by this Court without submitting their
18   witnesses to additional depositions and examination at trial. EPA made countless decisions in light
19   of this Stipulation regarding the scope of subsequent expert testimony, the extent of evidentiary
20   challenges, the amount of resources invested in this case, among other things. Having benefited
21   from the Stipulation, Plaintiffs cannot undo it now. They are bound by the Stipulation and will not
22   be able to prove that they have standing. This Court has already decided that no new evidence on
23   standing will be allowed: “That door is closed.” Hearing Tr. Aug. 6, 2020, 26:9-10. This case must
24   be dismissed, not further extended by allowing supplementation of the complaint.
25           Plaintiffs argue that the Court has discretion to set aside the Stipulation but fail to cite or
26   discuss the governing case law. Plaintiffs have not even attempted to show that they fulfill any of
27   the three prerequisites for setting aside the parties’ stipulation: (1) manifest injustice to Plaintiffs;
28
                                                        3
                              EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                            Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 5 of 11



 1   (2) lack of prejudice to EPA; and (3) minimal inconvenience to the Court. Seymour, 809 F.2d at
 2   1388.1 Additionally, because the Stipulation was incorporated into the parties’ pretrial statement,
 3   Pretrial Statement, Appendix B, at 8, ECF No. 153-1 (December 19, 2019), Plaintiffs must also
 4   show “manifest injustice” to amend the pretrial statement under the Federal Rule of Civil
 5   Procedure 16(e). This brief first addresses “manifest injustice.” Continuing this litigation will also
 6   prejudice EPA and inconvenience the Court, but these factors will be addressed in the next section
 7   because prejudice is an independent reason for denying supplementation.
 8          The most critical factor in deciding whether to set aside a stipulation is whether denying a
 9   request to do so would result in “manifest injustice” to the party seeking to set aside the stipulation.
10   Plaintiffs will not suffer manifest injustice. The circumstances here are not similar to the few
11   “exceptional” cases in which courts have decided that justice cannot be served without setting
12   aside the stipulation. See, e.g., U.S. Dep’t of Labor, 985 F.2d at 577; cf. United States v. Cutler,
13   676 F.2d 1245, 1248 (9th Cir. 1982) (voiding a stipulation to prevent a criminal defendant from
14   being convicted based on an outdated law); United States v. Technic Servs., 314 F.3d 1031, 1045
15   (9th Cir. 2002), overruled on other grounds by United States v. Contreras, 593 F.3d 1135 (9th Cir.
16   2010) (en banc) (the Technic Services court decided that plaintiffs should not be barred from
17   seeking relief if they were fraudulently misled to enter into a stipulation). Plaintiffs will not be
18   imprisoned based on an outdated law. They voluntarily entered into the Stipulation and will not
19   suffer manifest injustice if they cannot supplement their complaint.
20          To the contrary, Plaintiffs will still be able to seek relief from EPA and the Court after this
21   case is dismissed. As this Court suggested, Plaintiffs can submit a “new petition” to allow EPA to
22

23

24   1
       The out-of-circuit case that Plaintiffs rely on also applies the “manifest injustice” standard to
     the question whether to set aside a stipulation. Waldorf v. Shuta, 142 F.3d 601, 614, 618 (3d Cir.
25   1998) (noting that the district court observed that “it is well-settled by decisional law in this and
26   other circuits that a stipulation remains in effect unless the trial court finds that such vitality
     would result in ‘manifest injustice’” and affirming the district court’s decision that no manifest
27   injustice would result). Though they cited the case, Plaintiffs did not apply the manifest injustice
     standard.
28
                                                        4
                              EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                            Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 6 of 11



 1   address new scientific developments.2 Hearing Tr. Aug. 6, 2020, 27:16-17. If EPA grants the
 2   petition, Plaintiffs will have obtained relief without further taxing judicial resources. And should
 3   EPA deny a new petition, Plaintiffs can file a new case, which can proceed efficiently, without
 4   multiple iterations of discovery.
 5           Plaintiffs’ argument that facts have changed since trial does not justify setting aside the
 6   Stipulation. While an “intervening change in law” can result in manifest injustice, Plaintiffs cite
 7   no case in which a court held that a factual development rendered a stipulation unjust. See United
 8   States v. Cutler, 676 F.2d 1245, 1248 (9th Cir. 1982). Parties would never agree to stipulations if
 9   they could be undone merely because circumstances change. Fed. Deposit Ins. Corp. v. St. Paul
10   Fire and Marine Ins. Co., 942 F.2d 1032, 1038 (6th Cir. 1991) (“Everyone benefits when parties
11   agree to make stipulations. . . . In order for this system to work, however, the parties must be able
12   to depend on the stipulations. If a trial judge can, as here, ignore a clear stipulation of the parties,
13   the incentive to enter stipulations is eliminated. Worse yet, it offers a whole new ground for
14   strategic behavior, as parties can try to get the trier of fact to pass on matters that have already
15   been agreed to.”).
16           Even if new facts could render a stipulation manifestly unjust, the facts here do not. When
17   the parties entered into the Stipulation, the possibility that a declarant could change her plans was
18   entirely foreseeable. Plaintiffs must have been aware that Ms. Trader was not bound to her plans
19   not to have children at the time of the Stipulation, just as Defendants have always been aware that
20   the standing declarants were not bound to their plans to avoid fluoridated water. The Stipulation
21   equally prevents both parties from inquiring further into changed facts. Given that Ms. Trader’s
22   pregnancy did not occur until well after trial—during the abeyance later imposed by the Court—
23   Plaintiffs have lacked standing throughout this case.3 Justice requires dismissal, not the reopening
24

25   2
       Plaintiffs did not submit a new petition. Rather, they submitted a self-styled “supplement” to
     their November 2016 petition with a request that EPA reopen the administrative record and
26
     reconsider its original February 2017 denial of the petition. EPA Notice, ECF No. 278 at 3 (Jan.
27   19, 2021). Plaintiffs do not challenge that denial in their proposed supplemental complaint.
     3
       EPA preserves the argument that even if Plaintiffs were able to prove their new allegations
28   about Ms. Trader, they would still lack standing.
                                                           5
                              EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                                 Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 7 of 11



 1   of this case. See Gencorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999) (finding
 2   no manifest injustice and denying reconsideration when it “would serve no need other than to
 3   correct what has—in hindsight—turned out to be a poor strategic decision”).
 4

 5          II. EPA Would Be Highly Prejudiced By Reopening This Case.
 6          To justify their request that the Court supplement the complaint and void the stipulation at
 7   this late date, Plaintiffs must show that EPA would not be prejudiced and that the Court will not
 8   be inconvenienced. Nunes, 375 F.3d at 808; Seymour, 809 F.2d at 1388. Plaintiffs cannot make
 9   these showings because reopening this case would be prejudicial and inefficient. In their motion,
10   Plaintiffs portray the impact on EPA as something less than “undue” prejudice. Mot. for Leave to
11   File Suppl. Compl. ECF No. 279 at 20. But the applicable standard is whether there would be a
12   “lack of prejudice” to EPA, not whether there would be “undue prejudice.” Seymour, 809 F.2d at
13   1388; see also Nunes, 375 at 808 (considering the “prejudice to the opposing party”). Plaintiffs
14   tacitly acknowledge that there is at least some prejudice to EPA, and that prejudice is reason
15   enough to deny Plaintiffs’ motion.
16          The prejudice to EPA would be substantial. Plaintiffs minimize EPA’s concerns by
17   claiming that EPA need only review a standing declaration and potentially take one deposition of
18   the declarant. To be clear, Plaintiffs’ proposed supplemental complaint contains allegations not
19   only about Ms. Trader, but also about draft scientific papers that post-date trial. This demonstrates,
20   and opposing counsel has confirmed, that Plaintiffs seek to reopen expert discovery. See Suppl.
21   Compl. ¶ 32; see also Mot. for Leave to File Supp. Compl. at 5. Specifically, Plaintiffs intend to
22   present testimony by multiple experts on topics including a new draft pooled analysis of the
23   Mexico City and Canada cohorts that has not yet been peer reviewed. By filing the motion to
24   supplement their complaint, Plaintiffs seek to reopen expert discovery, thereby forcing a new trial
25   on a cherry-picked selection of new draft scientific papers.4
26   4
       Counsel for EPA attempted to resolve this dispute and mitigate some of the prejudice to EPA
27   that would result from supplementing the complaint by negotiating the scope and terms of
     potential future discovery and evidence. The parties were unable to reach agreement. Plaintiffs’
28
                                                       6
                             EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                           Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 8 of 11



 1          EPA cannot expend further resources on this case without being prejudiced. EPA has
 2   already devoted substantial resources over four years of litigation, and, meanwhile, many Agency
 3   priorities have been under-resourced. Given the “length of time this case has been pending,”
 4   reopening the record now is unjustifiably prejudicial to EPA. See Mullen v. Surtshin, 590 F. Supp.
 5   2d 1233, 1238 (N.D. Cal. 2008) (denying motion to supplement pleadings in case pending for over
 6   five years). By discarding the parties’ evidentiary stipulation and engaging in further fact-finding
 7   on the new allegations, the Court will “substantially delay” the resolution of this case, which
 8   should have been dismissed long ago. Caruso v. Solorio, No. 1:15-cv-00780-AWI-EPG, 2019 WL
 9   6009465, at *3 (E.D. Cal. Nov. 14, 2019) (denying motion to supplement pleadings in case pending
10   for approximately four years). And should Plaintiffs prevail based on post-trial evidence, they will
11   likely seek attorneys’ fees from EPA for the entire case, even though they have lacked standing
12   and this Court has lacked jurisdiction for years.
13          The prejudice to EPA would be compounded if Plaintiffs are allowed to introduce evidence
14   of their biased selection of draft scientific documents. The parties and the Court would need to
15   reconcile facts about the science admitted in the original trial with the new drafts. And if discovery
16   continues while the drafts become final, will the parties restart expert discovery in this case for a
17   third time? Plaintiffs’ request to reopen the case to address draft scientific documents has no logical
18   end. There will likely always be new studies and research, and the Court cannot reopen the record
19   every time Plaintiffs identify a new document they would like to add for the purpose of this Court’s
20   review of a decision made by EPA years ago.
21          The timing of Plaintiffs’ motion also unfairly prejudices EPA. A prior draft of the National
22   Toxicology Program (“NTP”) monograph has been available since 2019. Yet Plaintiffs have
23   waited until now to seek to reopen this case with allegations concerning the current draft NTP
24   monograph, without waiting for the final NTP monograph. Notably, Plaintiffs do not even mention
25
     motion should be denied, but if the Court is considering granting the motion, EPA requests to be
26
     heard on conditions that should be imposed on allowance of a supplemental complaint, including
27   conditions on future discovery and evidence, that might mitigate the prejudice to EPA. See Keith
     v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988) (courts have the “unquestioned right to impose
28   terms” on the allowance of supplemental pleadings “when fairness appears to require them”).
                                                        7
                             EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                              Case No. 3:17-cv-02162 EMC
             Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 9 of 11



 1   in their proposed supplemental complaint that the draft NTP monograph they cite was recently
 2   peer-reviewed by the National Academies of Sciences, Engineering and Medicine (“NASEM”).
 3   In that peer review, NASEM found that “more clear and convincing evidence” is needed to support
 4   any hazard finding, and specifically concluded that NTP’s proposed hazard finding at 1.5 mg/L is
 5   unjustified. EPA Not., ECF No. 281 (Feb. 22, 2021). Plaintiffs would have this Court selectively
 6   disregard the NASEM peer review and rely only on the draft NTP monograph. Mot. for Leave to
 7   File Supp. Compl. at 5 n.1. But the most significant development since trial has been that following
 8   NASEM’s peer review, NTP decided to forgo concluding that fluoride is a hazard at any level.
 9   EPA Notice, ECF No. 281 (Feb. 22, 2021). Rather, NTP will be issuing only a “state-of-the-
10   science” report. Id.
11          The timing of Plaintiffs’ motion, if granted, would allow Plaintiffs to present their
12   evidence, but deny EPA the opportunity to present evidence of the final result of NTP’s process.
13   Unless EPA can present evidence that, after years of investigation, NTP will not be reaching a
14   conclusion that fluoride is a hazard at any level, EPA will be highly prejudiced by Plaintiffs’
15   introduction of the new scientific information referenced in their proposed supplemental complaint
16   because that information will lack context. Any evidence Plaintiffs seek to present on the dose of
17   fluoride that may produce a neurodevelopmental response has no bearing on risk until they can
18   establish that neurotoxicity is a hazard of fluoride exposure.
19          Plaintiffs also chose to file their motion to supplement after reviewing an un-peer-
20   reviewed, draft manuscript of a pooled analysis of the Canadian and Mexico City cohorts, but
21   before acquiring further information from other cohorts. Though Plaintiffs’ epidemiology expert
22   is on the advisory board of the Spain cohort, which has generated at least two relevant abstracts
23   (including one post-trial),5 Plaintiffs have not cited those abstracts or waited for further results
24   from that cohort, though they had previously cited other abstracts. Asking the Court to reopen the
25
     5
      Ibarluzea, Jesus, et al., Are Low Fluoride Levels in Drinking Water Really Detrimental for
26
     Neurodevelopment in Childhood, International Society for Environmental Epidemiology, Aug.
27   24-27, 2020 (“Conclusions: Positive associations between fluoride levels during pregnancy and
     neuropsychological development at 4 years of age were found. Detrimental effects of fluoride in
28   neurodevelopment were not supported by our data.”).
                                                         8
                               EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                             Case No. 3:17-cv-02162 EMC
            Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 10 of 11



 1   case to consider one draft paper without the others is prejudicial to EPA. Further, the timing of
 2   Plaintiffs’ motion limits EPA’s ability to gather more scientific evidence that could rebut the
 3   limited selection of new drafts they seek to present to the Court. Yet granting the motion would
 4   require EPA to devote substantial resources to further litigation.
 5          The most logical and least prejudicial path forward is for Plaintiffs to submit a new TSCA
 6   section 21 petition (not a request for reconsideration of a prior petition) based on the most recent
 7   scientific evidence to EPA. EPA could grant the relief Plaintiffs seek, obviating the need for further
 8   judicial review and, if not, Plaintiffs could file a new case. EPA has long argued that judicial
 9   review of a TSCA section 21 petition must be based on the record before the Agency at the time
10   of its decision on the petition, and EPA preserves that argument. Though this Court has held
11   otherwise, it has also reflected that when the trial record “is very, very different and has evolved
12   substantially differently than what was presented” to the Agency, problems arise in judicial review.
13   Trial Tr. 1132:13-14. Plaintiffs’ plan to introduce selected new draft scientific documents to
14   support their supplemental complaint raises the same problem once again.
15          Already, the science has evolved beyond what Plaintiffs presented to EPA in their
16   “supplement and request for reconsideration.” The most recent NASEM peer review was released
17   on February 9, 2021, following EPA’s response to Plaintiffs’ submission. EPA Notice, ECF No.
18   281 (Feb. 22, 2021). The final NTP monograph may well be another difference between the
19   evidence presented to the Court and the evidence before EPA. In its response to Plaintiffs’
20   submission, EPA reflected that both the NASEM peer review and the final monograph “will
21   provide significant information for informing whether exposure to fluoride under the condition of
22   use may be of concern for human health.” EPA Notice at 7, ECF No. 278 (Jan. 19, 2021). NTP’s
23   final decision, after years of investigation, to forego a conclusion concerning the neurotoxicity of
24   fluoride exposure, and issue only a state-of-the-science document, is significant information that
25   should first be presented to the Agency, should Plaintiffs continue to believe that community water
26   fluoridation poses an unreasonable risk of injury to human health.
27

28
                                                       9
                             EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                           Case No. 3:17-cv-02162 EMC
            Case 3:17-cv-02162-EMC Document 285 Filed 03/26/21 Page 11 of 11



 1          Requiring Plaintiffs to follow the correct administrative process for a TSCA section 21
 2   petition and present evidence to the Agency before Plaintiffs seek judicial review would be less
 3   prejudicial to EPA and more convenient to the Court than allowing Plaintiffs to supplement their
 4   complaint now. EPA should have the first opportunity to comprehensively consider all of the
 5   evidence, including the NTP monograph in its context and the new evidence that Plaintiffs seek to
 6   rush before the Court. If EPA grants the petition, Plaintiffs will not need to seek further judicial
 7   review. If EPA denies the petition, the Court will benefit from EPA’s fulsome response to all of
 8   the evidence. And in a new case, the Court will not need to decide whether and how to unwind the
 9   Stipulation. Plaintiffs can make an unconstrained attempt to demonstrate they have standing at the
10   time they file their new complaint.
11   Dated: March 26, 2020                         Respectfully Submitted,

12
                                                   /s/Simi Bhat
13                                                 DEBRA J. CARFORA
                                                   JOHN THOMAS H. DO
14                                                 BRANDON N. ADKINS
                                                   SIMI BHAT
15

16                                                 Attorneys for Defendants

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
                             EPA’s Opposition to Plaintiffs’ Motion to Amend with Supplemental Pleadings
                                                                           Case No. 3:17-cv-02162 EMC
